DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KEVIN LEON NEAL,
                             Appellant,

                                    v.

      CLAUDE MAYE, Warden of South Bay Correctional Facility,
                          Appellee.

                              No. 4D18-298

                          [February 8, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 2017CA012561.

   Kevin Leon Neal, South Bay, pro se.

   No appearance for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.